                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

    JOSEPH W. CRAWMER,
                                                        MEMORANDUM DECISION &
                              Plaintiff,                DISMISSAL ORDER

    v.

    SHANE NELSON et al.,
                                                       Case No. 2:19-CV-658 TC
                              Defendants.
                                                       District Judge Tena Campbell



           Plaintiff, Joseph W. Crawmer, has filed a civil rights complaint.1 On October 8, 2019, the

Court ordered Plaintiff to, within thirty days, pay an initial partial filing fee of $120.57.2 Plaintiff

has not fully complied. Further, the Court’s most recent order was returned to sender, marked,

“on parole – no forward.”

           IT IS THEREFORE ORDERED that Plaintiff's complaint is dismissed without prejudice.

                    DATED this 11th day of December, 2019.

                                                BY THE COURT:



                                                TENA CAMPBELL
                                                United States District Judge




1
    See 42 U.S.C.S. § 1983 (2019).
2
    See 28 id. § 1915.
